PER CURIAM.
We summarily affirm pursuant to rule 9.315(a), Florida Rules of Appellate Procedure.
In so doing, we find that appellants have failed to raise any justiciable issue in this appeal. Appellants impermissibly seek to reargue issues they had raised and argued, and which were rejected, in a previous appeal. Aetna Casualty & Surety Co. v. Langel, 587 So.2d 1370 (Fla. 4th DCA 1991). We therefore award attorneys’ fees as costs to appellees pursuant to 57.105(1), Florida Statutes (1991). On remand, the trial court shall determine a reasonable fee for having to respond to this appeal.
AFFIRMED BUT REMANDED WITH DIRECTIONS TO AWARD FEES.
HERSEY, FARMER and KLEIN, JJ., concur.